 


117 HRES 46 IH: Removing Representative Mo Brooks from the House of Representatives.
U.S. House of Representatives
2021-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 46 
IN THE HOUSE OF REPRESENTATIVES 
 
January 13, 2021 
Mr. Johnson of Georgia (for himself, Mr. Auchincloss, Mr. Blumenauer, Ms. Chu, Mr. Cicilline, Mr. Cooper, Mr. Espaillat, Mr. Horsford, Mr. Huffman, Ms. Jayapal, Mr. McNerney, Mr. Jones, Ms. Norton, Mr. Payne, Ms. Speier, Mr. Swalwell, Mr. Torres of New York, Mr. Thompson of Mississippi, Ms. Escobar, Ms. Bush, Mr. García of Illinois, and Mr. Hastings) submitted the following resolution; which was referred to the Committee on Ethics 
 
RESOLUTION 
Removing Representative Mo Brooks from the House of Representatives. 
 
 
Whereas, before the Presidential election of 2020, President Donald J. Trump repeatedly claimed without cause that if he lost on November 3, 2020, it would be because of election fraud; Whereas, on November 3, 2020, voters went to the polls and, by a six-million vote majority and an Electoral College majority of 306 to 232, chose Joseph R. Biden to be the next President; 
Whereas, since November 3, 2020, President Trump has orchestrated, through both his own words and those of his surrogates, a public relations misinformation campaign to convince the American people of the lie that the election was stolen from him and that he actually won the election in a landslide; Whereas Representative Mo Brooks of Alabama has continuously used his role as an elected official and presidential surrogate to publicly promote President Trump’s baseless and dangerous election theft narrative; 
Whereas Representative Brooks has baselessly alleged massive voter fraud in a safe, secure United States election in an attempt to overturn the valid results of that election and deprive the American people of their right to choose their representatives in Congress and the White House; Whereas, on January 6, 2021, at a White House rally organized by supporters of the President and featuring President Trump himself, speakers repeatedly urged the thousands present to march to the United States Capitol to stop the steal; 
Whereas, on the morning of Wednesday, January 6, 2021, Representative Mo Brooks gave a profanity-laden speech to an angry crowd of supporters of President Trump, including language such as Today is the day American patriots start taking down names and kicking ass; Whereas, in this speech, Representative Brooks included the following incitement to violence: Our ancestors sacrificed their blood, their sweat, their tears, their fortunes, sometimes their lives, to give us, their descendants, an America that is the greatest Nation in world history. So I have a question for you. Are you willing to do the same? My answer is yes. Louder, are you willing to do what it takes to fight for America? Louder, will you fight for America?; 
Whereas Representative Brooks’ words and actions leading up to and including his speech on January 6, 2021, incited insurrection in the hearts and minds of members of the crowd by encouraging them to believe baseless conspiracy theories about the Presidential election, by taking the stage after other speakers had encouraged the mob to march on the Capitol, and by encouraging them to do what it takes to fight for America; Whereas, soon after those remarks, that crowd turned to march on the United States Capitol, seizing control of the Capitol, damaging government property, and endangering the lives of the Vice President, Speaker Pelosi, Members of Congress, and the staff working in the buildings; 
Whereas members of the insurrectionist mob looking for Members of Congress were found with tactical gear designed for taking prisoners, including plastic handcuffs, bear spray, and other weapons; Whereas a United States Capitol Police officer was killed by the mob during the assault on the Capitol and another lost his life as a result of this attack; 
Whereas Representative Brooks has refused to apologize and doubled down on this hateful rhetoric; and Whereas Representative Brooks has repeatedly and baselessly blamed others, including unnamed fascists, rather than accept responsibility for the weight of his words as a leader: Now, therefore, be it 
 
That Representative Mo Brooks of Alabama is using the power of his office to subvert the will of the American people and peddle baseless conspiracy theories at the expense of our Republic;   That Representative Brooks’ vitriol leading up to and during the events of January 6, 2021, incited the crowd to undertake an insurrection against the United States Government, in violation of section 3 of the 14th Amendment to the Constitution of the United States;  
 
 
That Representative Brooks continues to advocate for violence against the United States Government, and in doing so, continues to disgrace himself and bring dishonor to the House of Representatives; and   That Representative Brooks shall hereby be removed from office as a Member of the House of Representatives.  
 
